Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/27/2021 have been fully considered but they are not persuasive. Specifically, Applicant argues that “Balutis does not cure the deficiencies of Shimamura with regard to the features of claims 1 and 14 of "a transmitter configured to transmit a signal for directing movement of the autonomous device on the boundary conductor, wherein the transmitter is removably coupled to the boundary conductor" and "at least one transmitter base electrically connected to at least one of the boundary conductors", as discussed in detail above.” While Shimamura et al. may not teach a removable transmitter connected to a boundary, Balutis et al. does teach a removable transmitter connected to a boundary, thus Balutis et al. cures the deficiencies within Shimamura et al. Balutis et al. teaches and at least one transmitter base electrically connected to at least one of the boundary conductors, wherein the transmitter is removably coupled to at least one transmitter base & and electrically connecting at least one transmitter base to at least one of the boundary conductors; and removably coupling the transmitter to the at least one transmitter base. (Pars. 0036-0037; See “In some examples, beacons can be placed in the environment, and the robot can use the beacons to localize its position. The beacons can communicate using, e.g., WideBand (WB) or Ultra-wide Band (UWB) technology, 2.4 GHz (802.11 v) technology, or other types of radio-frequency time of flight technology. These beacons can be placed inside the mowable area (e.g., beacon 810b), on the boundary (e.g., beacon 810a), or outside the boundary (e.g., beacon 810c). These beacons 810 (FIG. 2B) include transceivers 811 that communicate with each other as well as with a transceiver 11 located on the lawnmower robot 10.” & “Respective WB or UWB transceivers are placed on the robot lawnmower 10 (e.g., the robot lawnmower 10 includes a receiver/emitter 151 communicating with each of the beacons 81 0a-c), each of the beacons 81 0a-c, and optionally the dock 12. Several beacons 810a-c are placed about a mowable area and are spaced apart from each other and from the dock 12. As shown by the solid lines emanating from the robot lawnmower 10 in FIG. 2B, the robot 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-14, & 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura et al. (U.S. Publication No. 2019/0304211) in view of  Balutis et al. (U.S. Publication No. 2016/0165795).
Regarding claim 1, Shimamura et al. teaches a zone mobility system for an autonomous device, comprising: (Abstract; See "An unmanned lawn mowing system includes a plurality of unmanned lawn mowers that perform work while traveling without a human operator and a management server.") a work area within which the autonomous device is intended to operate; (Par. 0029; See "Each unmanned lawn mower 2 is a lawn mower of an autonomous travel type, which travels in a lawn area 3 where grass grows and mows the grass without a human operator (that is, autonomously).") one or more electrically separated boundary conductors, each boundary conductor surrounding a work zone within the work area; (Par. 0034; "For such types of sensors, a sensor for detecting a boundary of the lawn area 3 (a magnetic sensor that detects an electric wire buried along the boundary K of the lawn area 3, or a positioning sensor such as a GPS sensor or a gyro sensor that detects a location of the machine 2 on which the sensor is mounted), and a sensor for detecting an obstacle (a contact detection sensor or the like) can be recited.") a transmitter configured to transmit a signal for directing movement of the autonomous device on the boundary conductor, wherein the transmitter is removably coupled to the boundary conductor. (Par. 0030; See "Each unmanned lawn mower 2 and each corresponding home terminal 4 bidirectionally communicate with each 
Shimamura et al. fails to teach and at least one transmitter base electrically connected to at least one of the boundary conductors, wherein the transmitter is removably coupled to at least one transmitter base.
Balutis et al. makes up for the deficiencies in Shimamura et al. Balutis et al. teaches and at least one transmitter base electrically connected to at least one of the boundary conductors, wherein the transmitter is removably coupled to at least one transmitter base. (Pars. 0036-0037; See “In some examples, beacons can be placed in the environment, and the robot can use the beacons to localize its position. The beacons can communicate using, e.g., WideBand (WB) or Ultra-wide Band (UWB) technology, 2.4 GHz (802.11 v) technology, or other types of radio-frequency time of flight technology. These beacons can be placed inside the mowable area (e.g., beacon 810b), on the boundary (e.g., beacon 810a), or outside the boundary (e.g., beacon 810c). These beacons 810 (FIG. 2B) include transceivers 811 that communicate with each other as well as with a transceiver 11 located on the lawnmower robot 10.” & “Respective WB or UWB transceivers are placed on the robot lawnmower 10 (e.g., the robot lawnmower 10 includes a receiver/emitter 151 communicating with each of the beacons 81 0a-c ), each of the beacons 81 0a-c, and optionally the dock 12. Several beacons 810a-c are placed about a mowable area and are spaced apart from each other and from the dock 12. As shown by the solid lines emanating from the robot lawnmower 10 in FIG. 2B, the robot lawnmower 10 communicates with each of the beacons 810a-c and the dock 12. Each beacon 81 0a-c comm1micates with each of the other beacons and the dock 12 as illustrated by the dashed lines.”)
Shimamura et al. and Balutis et al. are both directed to autonomous lawn mowing systems and are obvious to combine because Shimamura is improved with multiple work zones separated by one boundary having multiple removable beacons in communication with the autonomous lawn mower within Balutis 
Regarding claim 3, Shimamura et al. teaches The zone mobility system for an autonomous device of claim 1, comprising at least one transmitter and/or at least one transmitter base electrically connected to each boundary conductor. (Par. 0031; See "The management server 6 is a server computer that manages the unmanned lawn mowers 2, and transmits and receives various data to/from the unmanned lawn mowers 2 via the telecommunication circuit 8 and the home terminals 4.")
Regarding claim 4, Shimamura et al. teaches the zone mobility system for an autonomous device of claim 1, wherein the autonomous device is transported to the work zone where the transmitter is removably coupled to the transmitter base. (Par. 0018; See "Still another aspect of the present invention is an unmanned work machine that performs work while traveling without a human operator and mutually communicates with a management server, including: an information transmission section that transmits operation information including information indicating a work state")
Regarding claim 5, Shimamura et al. teaches the zone mobility system for an autonomous device of claim 1, wherein the transmitter is transported from a first transmitter base associated with a first work zone to a second transmitter base associated with a second work zone, and the transmitter is removably connected to the second transmitter base; and the autonomous device is transported to the work zone associated with the second transmitter base. (Figure 1; The transmitter can operate at multiple work zones and can connect to at least a first work zone or a second work zone)
Regarding claim 6, Shimamura et al. teaches the zone mobility system for an autonomous device of claim 1, wherein at least one transmitter base is electrically connected to an external power source. (Par. 0029; See "For the home terminals 4, for example, a personal computer installed in a house 7 or a smartphone of the user is used. The telecommunication circuit 8 is, for example, a public circuit such as the Internet.")
1, wherein each electrically separate boundary conductor is electrically connected to a separate transmitter base. (Figure 1; The transmitter can operate at multiple work zones and can connect to at least a first work zone or a second work zone)
Regarding claim 8, Shimamura et al. teaches the zone mobility system for an autonomous device of claim 1, wherein the transmitter comprises an enclosure including retaining structures and a boundary wire connector; and wherein the transmitter is configured to engage and connect to corresponding features of the transmitter base. (Par. 0034; See "The short-range wireless communication unit 26 is a unit that performs short-range wireless communication with a corresponding one of the above-described home terminals 4. The sensor unit 28 includes various types of sensors required for autonomous travel in the lawn area 3 while obstacles (a house, a tree, and the like) are avoided. For such types of sensors, a sensor for detecting a boundary of the lawn area 3 (a magnetic sensor that detects an electric wire buried along the boundary K of the lawn area 3, or a positioning sensor such as a GPS sensor or a gyro sensor that detects a location of the machine 2 on which the sensor is mounted), and a sensor for detecting an obstacle (a contact detection sensor or the like) can be recited.")
Regarding claim 9, Shimamura et al. teaches the zone mobility system for an autonomous device of claim 1, wherein a work operation is commenced utilizing a transmitter interface. (Par. 0018; See "Still another aspect of the present invention is an unmanned work machine that performs work while traveling without a human operator and mutually communicates with a management server, including: an information transmission section that transmits operation information including information indicating a work state")
Regarding claim 10, Shimamura et al. teaches the zone mobility system for an autonomous device of claim 1, wherein a work operation is commenced utilizing an autonomous device interface, and a work operation time period is established utilizing a switch input. (Pars. 0042-0043; See "The operation information 52 includes information indicating a state of lawn mowing work of the unmanned lawn mower 2. The state of lawn mowing work includes states of the unmanned lawn mower 2, the lawn area 3, and grass at time of lawn mowing work. In the present embodiment, the operation information 52 includes 
Regarding claim 11, Shimamura et al. teaches the zone mobility system for an autonomous device of claim 1, wherein each work zone is physically separate from other work zones. (Figure 1; The multiple work zones are separate from one another.)
Regarding claim 12, Shimamura et al. teaches the system of claim 1 (see above) but fails to teach wherein at least one work zone is electrically connected to an autonomous device docking station.
Balutis et al. makes up for the deficiencies in Shimamura et al. Balutis et al. teaches wherein at least one work zone is electrically connected to an autonomous device docking station. (Par. 0006; See "The system includes a docking station for the robot lawnmower at the first or second reference point.")
Shimamura et al. and Balutis et al. are both directed to autonomous lawn mowing systems and are obvious to combine because Shimamura is improved with the docking station within Balutis which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Shimamura in view of Balutis.
Regarding claim 13, Shimamura et al. teaches the system of claim 1 (See above) but fails to teach wherein the boundary conductor comprises an electrically continuous conductor surrounding two or more work zones; and the autonomous mower is transported to one or more of the work zones to perform a work operation.
Balutis et al. makes up for the deficiencies in Shimamura et al. Balutis et al. teaches wherein the boundary conductor comprises an electrically continuous conductor surrounding two or more work zones; and the autonomous mower is transported to one or more of the work zones to perform a work operation. (Par. 0088; See "The mapping system 600 checks each beacon location for a possible suggested location 
Shimamura et al. and Balutis et al. are both directed to autonomous lawn mowing systems and are obvious to combine because Shimamura is improved with multiple work zones separated by one boundary within Balutis which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Shimamura in view of Balutis.
Regarding claim 14, Shimamura et al. teaches a zone mobility method for an autonomous device, comprising: (Abstract; See "An unmanned lawn mowing system includes a plurality of unmanned lawn mowers that perform work while traveling without a human operator and a management server.") providing two or more electrically separated boundary conductors, each boundary conductor surrounding a work zone within a work area within which the autonomous device is intended to operate; (Figure 1; The multiple work zones are separate from one another & Par. 0034; See "For such types of sensors, a sensor for detecting a boundary of the lawn area 3 (a magnetic sensor that detects an electric wire buried along the boundary K of the lawn area 3, or a positioning sensor such as a GPS sensor or a gyro sensor that detects a location of the machine 2 on which the sensor is mounted), and a sensor for detecting an obstacle (a contact detection sensor or the like) can be recited.)") configuring a transmitter to transmit a signal for directing movement of the autonomous device on the boundary conductor wire; removably coupling the transmitter to at least one of the boundary conductors. (Par. 0030; See "Each unmanned lawn mower 2 and each corresponding 
Shimamura et al. fails to teach and electrically connecting at least one transmitter base to at least one of the boundary conductors; and removably coupling the transmitter to the at least one transmitter base.
Balutis et al. makes up for the deficiencies in Shimamura et al. Balutis et al. teaches and electrically connecting at least one transmitter base to at least one of the boundary conductors; and removably coupling the transmitter to the at least one transmitter base. (Pars. 0036-0037; See “In some examples, beacons can be placed in the environment, and the robot can use the beacons to localize its position. The beacons can communicate using, e.g., WideBand (WB) or Ultra-wide Band (UWB) technology, 2.4 GHz (802.11 v) technology, or other types of radio-frequency time of flight technology. These beacons can be placed inside the mowable area (e.g., beacon 810b), on the boundary (e.g., beacon 810a), or outside the boundary (e.g., beacon 810c). These beacons 810 (FIG. 2B) include transceivers 811 that communicate with each other as well as with a transceiver 11 located on the lawnmower robot 10.” & “Respective WB or UWB transceivers are placed on the robot lawnmower 10 (e.g., the robot lawnmower 10 includes a receiver/emitter 151 communicating with each of the beacons 81 0a-c), each of the beacons 81 0a-c, and optionally the dock 12. Several beacons 810a-c are placed about a mowable area and are spaced apart from each other and from the dock 12. As shown by the solid lines emanating from the robot lawnmower 10 in FIG. 2B, the robot lawnmower 10 communicates with each of the beacons 810a-c and the dock 12. Each beacon 81 0a-c comm1micates with each of the other beacons and the dock 12 as illustrated by the dashed lines.”)
Shimamura et al. and Balutis et al. are both directed to autonomous lawn mowing systems and are obvious to combine because Shimamura is improved with multiple work zones separated by one boundary having multiple removable beacons in communication with the autonomous lawn mower within Balutis 
Regarding claim 16, Shimamura et al. teaches the zone mobility method for an autonomous device of claim 14, comprising providing at least one transmitter and/or at least one transmitter base electrically connected to each boundary conductor. (Par. 0031; See "The management server 6 is a server computer that manages the unmanned lawn mowers 2, and transmits and receives various data to/from the unmanned lawn mowers 2 via the telecommunication circuit 8 and the home terminals 4.")
Regarding claim 17, Shimamura et al. teaches the zone mobility method for an autonomous device of claim 14, wherein at least one transmitter base is electrically connected to an external power source. (Par. 0029; See "For the home terminals 4, for example, a personal computer installed in a house 7 or a smartphone of the user is used. The telecommunication circuit 8 is, for example, a public circuit such as the Internet.")
Regarding claim 18, Shimamura et al. teaches the zone mobility method for an autonomous device of claim 14, wherein each electrically separate boundary conductor is electrically connected to a separate transmitter base. (Figure 1; The transmitter can operate at multiple work zones and can connect to at least a first work zone or a second work zone)
Regarding claim 19, Shimamura et al. teaches the zone mobility method for an autonomous device of claim 14, comprising transporting the autonomous device to the work zone where the transmitter is removably coupled to the transmitter base. (Par. 0018; See "Still another aspect of the present invention is an unmanned work machine that performs work while traveling without a human operator and mutually communicates with a management server, including: an information transmission section that transmits operation information including information indicating a work state")
Regarding claim 20, Shimamura et al. teaches the zone mobility method for an autonomous device of claim 14, wherein the transmitter comprises an enclosure including retaining structures and a boundary 
Regarding claim 21, Shimamura et al. teaches the zone mobility method for an autonomous device of claim 14, comprising transporting the transmitter from a first transmitter base associated with a first work zone to a second transmitter base associated with a second work zone, wherein the transmitter is removably connected to the second transmitter base; transporting the autonomous device to the work zone associated with the second transmitter base. (Figure 1; The transmitter can operate at multiple work zones and can connect to at least a first work zone or a second work zone)
Regarding claim 22, Shimamura et al. teaches the zone mobility method for an autonomous device of claim 14, comprising commencing a work operation utilizing a transmitter interface. (Par. 0018; See "Still another aspect of the present invention is an unmanned work machine that performs work while traveling without a human operator and mutually communicates with a management server, including: an information transmission section that transmits operation information including information indicating a work state")
Regarding claim 23, Shimamura et al. teaches the zone mobility method for an autonomous device of claim 14, comprising commencing a work operation utilizing an autonomous device user interface, and establishing a work operation time period utilizing a switch input. (Pars. 0042-0043; See "The operation information 52 includes information indicating a state of lawn mowing work of the unmanned lawn mower 2. The state of lawn mowing work includes states of the unmanned lawn mower 2, the lawn area 3, and 
Regarding claim 24, Shimamura et al. teaches the zone mobility method for an autonomous device of claim 14, comprising transmitting the signal for directing movement of the autonomous device on the boundary conductor wire based on an instruction received from the autonomous device. (Par. 0034; See "The steering mechanism 16 is a mechanism that steers the front wheels 14A, and includes a steering motor and a gear transmission mechanism that moves the front wheels 14A in right and left directions through rotation of the steering motor. The driving mechanism 18 is a mechanism that drives the rear wheels 14B, and includes a power transmission mechanism that transmits power of the engine 22 to the rear wheels 14B and thus drives the rear wheels 14B. The lawn mowing mechanism 20 includes a blade (cutting blade) 20A and a coupling mechanism that interlocks and couples the blade 20A with the engine 22 and thus rotates the blade 20A. The battery unit 24 includes a battery 24A and supplies electric power from the battery 24A to each part such as the engine 22. The short-range wireless communication unit 26 is a unit that performs short-range wireless communication with a corresponding one of the above-described home terminals 4. The sensor unit 28 includes various types of sensors required for autonomous travel in the lawn area 3 while obstacles (a house, a tree, and the like) are avoided. For such types of sensors, a sensor for detecting a boundary of the lawn area 3 (a magnetic sensor that detects an electric wire buried along the boundary K of the lawn area 3, or a positioning sensor such as a GPS sensor or a gyro sensor that detects a location of the machine 2 on which the sensor is mounted), and a sensor for detecting an obstacle (a contact detection sensor or the like) can be recited.")

Regarding claim 26, Shimamura et al. teaches the method of claim 14 (See above) but fails to teach wherein at least one work zone is electrically connected to an autonomous device docking station.
Balutis et al. makes up for the deficiencies in Shimamura et al. Balutis et al. teaches wherein at least one work zone is electrically connected to an autonomous device docking station. (Par. 0006; See "The system includes a docking station for the robot lawnmower at the first or second reference point.")
Shimamura et al. and Balutis et al. are both directed to autonomous lawn mowing systems and are obvious to combine because Shimamura is improved with the docking station within Balutis which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Shimamura in view of Balutis.
Regarding claim 27, Shimamura et al. teaches the method of claim 14 (See above) but fails to teach comprising transporting the autonomous mower to one or more of the work zones to perform a work operation, wherein the boundary conductor comprises an electrically continuous conductor surrounding two or more work zones.
Balutis et al. makes up for the deficiencies in Shimamura et al. Balutis et al. teaches comprising transporting the autonomous mower to one or more of the work zones to perform a work operation, wherein the boundary conductor comprises an electrically continuous conductor surrounding two or more work zones. (Par. 0088; See "The mapping system 600 checks each beacon location for a possible suggested location (7004). For example, the mapping system can determine, for each beacon, the distance to the two nearest beacons. If the beacon is closer to one of the nearest beacons than the other, the mapping system can determine a suggested location that is closer to a midpoint between the two beacons along the perimeter. In another example, the mapping system can use elevation data to determine that two neighboring beacons are at two different elevations with a height distance that exceeds a threshold. The mapping system can 
Shimamura et al. and Balutis et al. are both directed to autonomous lawn mowing systems and are obvious to combine because Shimamura is improved with multiple work zones separated by one boundary within Balutis which was well known before the effective filing date of the claimed invention. Thus the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains based on Shimamura in view of Balutis.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Churavy et al. (U.S. Publication No. 2017/0322562) teaches an autonomous mower navigation system and method
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M GARTRELLE whose telephone number is 313-446-6539.  The examiner can normally be reached on Telework 9:30am-5:30pm (EST)

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M GARTRELLE/Examiner, Art Unit 3661  
12/04/2021
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661